


Exhibit 10.11

 

Rouse Properties, Inc.
2012 Equity Incentive Plan

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is made effective
as of [·] (the “Date of Grant”), between Rouse Properties, Inc., a Delaware
corporation (the “Company”) and [·] (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Rouse Properties, Inc. 2012 Equity
Incentive Plan (the “Plan”).  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Restricted Stock Award.  Subject to the
terms and conditions of the Plan and this Agreement, the Company hereby grants
to the Participant [·] Shares (the “Restricted Shares”) as of the Date of Grant,
which shall vest and become nonforfeitable in accordance with Section 3 hereof.

 

2.                                       Issuance of Shares.  The Company shall
cause the Restricted Shares to be issued in the name of the Participant on the
books and records of the Company promptly following execution of this Agreement
by the Participant.  The Participant acknowledges that the Restricted Shares are
uncertificated and shall be credited to an escrow account until the lapse of the
Restriction Period.  Upon the request of the Company, the Participant agrees to
execute and deliver to the Company a stock power in a form satisfactory to the
Company, duly endorsed in blank, relating to the Restricted Shares.

 

3.                                       Vesting of Restricted Stock.

 

(a)                                  Vesting Schedule.  Subject to the
Participant’s continued Service through the applicable vesting date and the
terms of the Plan, one-fourth (1/4) of the Restricted Shares shall vest on the
Date of Grant, with the remaining three fourths (3/4) to vest quarterly in three
equal installments, beginning three months following the Date of Grant (each, a
“Vesting Date”).

 

(b)                                 Termination of Service.  If the
Participant’s Service is terminated for any reason, the Restricted Shares, to
the extent then unvested, shall be forfeited by the Participant without any
consideration.

 

4.                                       Rights as a Stockholder.  The
Participant shall have none of the rights of a Stockholder of the Company during
the Restriction Period, provided, that, the Participant shall

 

--------------------------------------------------------------------------------


 

have the right to vote and receive dividends on the Restricted Shares (the
“Dividends”).  The Dividends, if any, shall be paid to the Participant at the
same time that such dividends are paid to other shareholders of the Company.

 

5.                                       Section 83(b) Election.  In the event
the Participant determines to make an election with the Internal Revenue Service
under Section 83(b) of the Code and the regulations promulgated thereunder
(“Section 83(b) Election”), the Participant shall provide a copy of such form to
the Company no later than thirty (30) days after the Date of Grant.  The form
for making a Section 83(b) Election is attached hereto as Exhibit A.  The
Participant is advised to consult with his or her own tax advisors regarding the
purchase and holding of the Restricted Shares, and the Company shall bear no
liability for and the Participant shall be responsible for any consequence of
the Participant making a Section 83(b) Election or failing to make a
Section 83(b) Election.

 

6.                                       No Right to Continued Service.  The
granting of the Restricted Shares evidenced hereby and this Agreement shall
impose no obligation on the Company or any Affiliate to continue the Service of
the Participant and shall not lessen or affect any right that the Company or any
Affiliate may have to terminate the Service of such Participant.

 

7.                                       Securities Laws/Legend on
Certificates.  The issuance and delivery of the Restricted Shares shall comply
with all applicable requirements of law, including (without limitation) the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company’s securities may
then be traded.  If the Company deems it necessary to ensure that the issuance
of securities under the Plan is not required to be registered under any
applicable securities laws, the Participant shall deliver to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company reasonably requests.  The Shares shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
reasonably advisable, and, if any Shares are represented by certificates, the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

8.                                       Transferability.  Unless otherwise
provided by the Committee, the Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. 
No such permitted transfer of the Restricted Shares to heirs or legatees of the
Participant shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.

 

9.                                       Withholding.  The Participant may be
required to pay to the Company or any Affiliate and the Company shall have the
right and is hereby authorized to withhold, any applicable withholding taxes in
respect of the Restricted Shares, its vesting or transfer and to take such other
action as may be necessary in the opinion of the Committee to satisfy all
obligations for the payment of such withholding taxes.

 

2

--------------------------------------------------------------------------------


 

10.                                 Notices.  Any notification required by the
terms of this Award Agreement shall be given in writing and shall be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid.  A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.

 

11.                                 Entire Agreement.  This Award Agreement and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof and supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

12.                                 Waiver.  No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

13.                                 Successors and Assigns.  The provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns and upon the Participant, the
Participant’s assigns and the legal representatives, heirs and legatees of the
Participant’s estate, whether or not any such person shall have become a party
to this Award Agreement and have agreed in writing to be joined herein and be
bound by the terms hereof.

 

14.                                 Choice of Law.  This Award Agreement shall
be governed by the law of the State of Delaware (regardless of the laws that
might otherwise govern under applicable Delaware principles of conflicts of law)
as to all matters, including but not limited to matters of validity,
construction, effect, performance and remedies.

 

15.                                 Restricted Stock Subject to Plan.  By
entering into this Award Agreement the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan.  The Restricted Stock
is subject to the Plan.  The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference.  In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

16.                                 No Guarantees Regarding Tax Treatment.  The
Participant shall be responsible for all taxes with respect to the Restricted
Stock.  The Committee and the Company make no guarantees regarding the tax
treatment of the Restricted Stock.

 

17.                                 Amendment.  The Committee may amend or alter
this Award Agreement and the Option granted hereunder at any time, subject to
the terms of the Plan.

 

18.                                 Severability.  The provisions of this Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

19.                                 Signature in Counterparts.  This Award
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

*                                                                                        
*                                                                                        
*

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

Restricted Stock Award Agreement — [·]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Notice of Election

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)

The taxpayer who performed the services is:

 

 

 

Name:

 

 

 

Address:

 

 

 

Social Security Number:

 

 

(2)

The property with respect to which the election is being made is
                   shares of the common stock, par value $0.01 per share, of
Rouse Properties, Inc.

 

 

(3)

The transferor of the property is Rouse Properties, Inc.

 

 

(4)

The property was transferred on                                            (the
“Date of Grant”).

 

 

(5)

The taxable year in which the election is being made is the calendar year
            .

 

 

(6)

One forth (1/4) of the property will vest on the Date of Grant, with the
remaining three fourths (3/4) to vest quarterly in three equal installments
beginning three months following the Date of Grant, subject to the taxpayer’s
continued service to Rouse Properties, Inc. or its affiliates.

 

 

(7)

The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$                      per share.

 

 

(8)

The amount paid for such property is $                    per share.

 

 

(9)

A copy of this statement was furnished to Rouse Properties, Inc. for whom
taxpayer rendered the services underlying the transfer of property.

 

 

(10)

This statement is executed on                                           .

 

 

 

Signature:

 

 

 

 

 

Taxpayer’s name

 

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his Federal income tax returns and must be made within 30 days
after the Date of Grant.  This filing should be made by registered or certified
mail, return receipt requested.  The taxpayer shall also provide a copy of such
form to Rouse Properties, Inc. promptly following its filing.  The taxpayer
should retain two additional copies of the completed form for filing with
Federal and state tax returns for the taxpayer’s current tax year and one
additional copy for the taxpayer’s records.

 

--------------------------------------------------------------------------------
